Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 19, 2022

The Court of Appeals hereby passes the following order:

A22A1649. KAHRE WILLIAMS v. THE STATE.

      In 2021, Kahre Williams pleaded guilty to two counts of first degree vehicular
homicide and related driving offenses. He received a total sentence of 40 years in
confinement. Williams filed a motion to modify his sentence, which the court denied
on April 11, 2022. Williams filed a notice of appeal on May 26, 2022. We lack
jurisdiction.
       A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of the notice of appeal
is an absolute requirement to confer jurisdiction upon this Court. Veasley v. State, 272
Ga. 837, 838 (537 SE2d 42) (2000). Williams filed his notice of appeal 45 days after
entry of the trial court’s order denying his motion. Accordingly, this appeal is
untimely and is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/19/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.